GARDEN, JUDGE:
The Melbourne Brothers Construction Company, hereinafter referred to as the contractor, entered into a contract with the respondent for project BRF-0312 (019) which included the removal of an existing bridge and construction of the Third Avenue Bridge in Huntington, West Virginia. The first part of this claim involves a dispute in the painting of the steel on the Third Avenue Bridge, and the second part of the claim involves a dispute as to which party to the contract is responsible for the bond required to be posted by the U.S. Coast Guard to insure the safe and adequate removal of an existing structure.
The contractor contends that it was required to place a wash coat not called for in the contract which resulted in an additional expense to the contractor of $5,296.00. The specifications provide for a wash coat if a zinc rich system of paint is used and if the wash coat is, in fact, recommended by the manufacturer. The contractor herein was to apply an inorganic zinc shop primer with a vinyl top coat. The wash coat is placed upon the primer if the primer is incompatible with the vinyl top coat used by the contractor. Section 711.20.3 of the Stan*227dard Specifications of Roads and Bridges requires a wash coat if recommended by the manufacturer, and the contractor must necessarily apply the wash coat. The cost of the wash coat is the responsibility of the contractor.
The provisions of the contract dictate that the cost of the bond required by the U.S. Coast Guard in the amount of $500.00 is the responsibility of the contractor. Therefore, the contractor must bear this expense.
The Court hereby disallows the claim in its entirety.
Claim disallowed.